Citation Nr: 0725221	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  02-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  He died in May 1997.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appellant and her daughter testified at a hearing in 
Washington, D.C., before a Veterans Law Judge (VLJ) from the 
Board in November 2004; a transcript of that hearing is 
associated with the claims files.

In February 2005, the Board remanded this matter to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development and adjudication.  Following its 
completion of the Board's requested actions, the RO/AMC 
continued the denial of the veteran's claim (as reflected in 
a September 2005 supplemental statement of the case (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.

In a January 2006 letter, the Board advised the appellant 
that it no longer employed the VLJ who conducted the November 
2004 hearing in this appeal and notified her of her right to 
another Board hearing.  In March 2006, the Board received 
correspondence from the appellant, which indicated that she 
wanted to be scheduled for a hearing in Washington, D.C., 
before a VLJ from the Board.

The veteran testified at a hearing in Washington, D.C., 
before the undersigned acting VLJ from the Board in September 
2006; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant is the veteran's surviving spouse.

3.  The veteran had no service-connected disabilities at the 
time of his death.

4.  The immediate cause of the veteran's death in May 1997 
was identified on the death certificate as bilateral 
pneumonia with an onset of two days due to as a consequence 
of metastatic carcinoma of right tonsil with an onset of two 
years; other significant conditions contributing to death but 
not related to cause were chronic lung disease and chronic 
alcoholism.  

5.  Metastatic carcinoma of right tonsil of unspecified 
etiology and pneumonia are first shown many years after the 
veteran's separation from active service and are not shown to 
be related to events during that service, including herbicide 
exposure.


CONCLUSION OF LAW

A disorder causing or contributing to the veteran's death, 
including metastatic cancer of the right tonsil and 
pneumonia, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A.   §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria formula 
for all possible schedular ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Concerning the claim for service connection for the veteran's 
cause of death on appeal, September 2003 and February 2005 
letters from the RO and AMC provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that pertains to the claim.  After the appellant was afforded 
opportunity to respond to notice identified above, the 
September 2005 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be harmed by the timing 
of this VCAA-compliant notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding the notice requirements of Dingess/Hartman, in this 
appeal, the veteran's status is not at issue.  The notice 
requirements pertaining to existence of disability and nexus 
were met via the letters discussed above.  The appellant has 
not been informed of how effective dates are assigned, and 
the type of evidence that impacts those determinations; 
however, on the facts, such omission is not shown to harm the 
appellant.  As the Board's decision herein denies service 
connection for the veteran's cause of death, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of harm to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records.  
Pertinent evidence associated with the claims files consists 
of the veteran's service medical records and private 
treatment records.  Also of record and considered in 
connection with the claim are various statements submitted by 
the appellant and her representative, on her behalf.  

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The third part (C) can be satisfied 
by competent evidence showing post-service treatment for a 
condition or other possible association with military 
service.  See 38 C.F.R. § 3.159(c)(4) (2006).

The appellant has not been provided with a VA medical 
opinion.  In this case, the Board notes that there is no 
objective medical evidence, only lay statements, that 
identify any association between events during service, 
namely presumed herbicide exposure in Vietnam, and the 
veteran's cause of death identified as metastatic cancer of 
the right tonsil.  Contentions by the appellant or additional 
lay persons are an insufficient basis for a medical opinion 
to be obtained, according to the pertinent regulation.  Under 
these circumstances, there is no basis for obtaining a VA 
opinion for the appellant's claim for service connection for 
the veteran's cause of death on appeal.  Instead, the Board 
held the record open for 60 days pursuant to the appellant's 
request to allow her to obtain a medical nexus opinion from 
her oncologist. 

VA has satisfied its duties to inform and assist the 
appellant in this case.  Any deficiency in notice does not 
affect the merits of her claim or her substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2006).  There is no reasonable 
possibility that further assistance to the appellant would 
substantiate her claim.  See 38 C.F.R. § 3.159(d) (2006).

II.  Analysis

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2006).

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

The veteran died on May [redacted], 1997.  His death certificate 
lists the immediate cause of his death as bilateral pneumonia 
with an onset of two days due to as a consequence of 
metastatic carcinoma of right tonsil with an onset of two 
years.

The appellant contends that metastatic carcinoma of the right 
tonsil, the cause of death for her husband, was incurred in 
or aggravated by the veteran's active military service.  More 
specifically, she alleges that herbicide exposure during 
active service in Vietnam caused the veteran to develop 
cancer of the right tonsil.  After reviewing the record, the 
Board finds that the evidence does not support her 
contentions and her claim for service connection for the 
veteran's cause of death must fail.

Service medical records do not reveal any findings, 
diagnoses, or treatment of pneumonia or metastatic cancer of 
the right tonsil during active service.  Additionally, the 
veteran's lungs were marked as normal in the report of his 
September 1971 service separation examination.    

Post-service private inpatient and outpatient treatment 
records dated in July 1995 reflect that the veteran received 
a primary diagnosis of carcinoma tonsillar fossa as well as 
secondary diagnoses of carcinoma of the uvula and vocal cord 
polyp after multiple courses of antibiotics failed to resolve 
an unremitting sore throat.  Additional July 1995 treatment 
notes detail that the veteran underwent a panedoscopy 
procedure to rule out tonsil carcinoma.  A right tonsillar 
fossae lesion extending into the right lateral pharyngeal 
wall and along the tonsillar pillar to medial uvula was 
discovered during the procedure.  Biopsy reports of specimens 
of the uvula, lateral pharyngeal wall, and the interior pole 
of the tonsillar fossa revealed findings of poorly 
differentiated squamous cell carcinoma of those areas.  A 
biopsy report of a left vocal cord polyp revealed a diagnosis 
of laryngeal nodule and hyperkeratosis with moderate squamous 
atypia.  

An August 1995 private inpatient report summary listed a 
chief complaint of right tonsil fossa squamous cell carcinoma 
and noted that the veteran underwent a composite resection 
with right radial neck tracheostomy and a pectoralis major 
myocutaneous flap.  An August 1995 operative report noted 
that the veteran's tumor was visualized and felt to involve 
the right soft palate extending to the uvula including the 
nasopharyngeal mucosa, the right tonsillar fossa, and right 
lateral pharyngeal wall extending just short of the base of 
the tongue.  

A September 1995 private hospital report indicated that the 
veteran underwent tooth extraction prior to radiation 
therapy.  Additional private treatment notes dated in January 
and February 1997 detail that the veteran also suffered post-
operative dysphagia requiring multiple esophageal 
dilatations.  A January 1997 treatment record discussed 
findings from a December 1996 CT scan of the veteran's neck.  
The physician indicated that the scan noted the presence of a 
lobular, slightly enhancing tissue at the skull base on the 
right side and also noted a small ring enhancing lesion in 
the posterior triangle of the neck on the right side which 
may represent an essentially chronic borderline enlarged 
lymph node.  Private treatment records dated from January 
1997 to March 1997 detail that the veteran was admitted for 
inpatient chemotherapy for recurrent squamous cell carcinoma 
of the head and neck with soft tissue mass at the base of his 
skull.  In an April 1997 treatment record, the veteran's 
private physician indicated that the veteran's tumor had 
continued to progress despite multiple rounds of 
chemotherapy.

The veteran is entitled to a presumption of service 
connection if he was diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2006); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  The statutory provision 
specifically covering Agent Orange is 38 U.S.C.A. § 1116, 
which was amended in December 2001 to provide a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The appellant's claim was filed in 
September 2000.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2001).  The December 2001 change in the 
statute is on its face more liberal than the statute 
previously in effect.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea); soft-tissue sarcoma; and 
chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e) 
(2006).

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2006).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve on active 
duty in the Republic of Vietnam during the Vietnam era.  
However, the veteran's diagnosed carcinoma of the tonsil is 
not classified as one of the enumerated diseases associated 
with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2006).  
Pathology reports revealed poorly differentiated squamous 
cell carcinoma of the tonsillar fossa, uvula, and pharyngeal 
wall.  Objective medical findings do not show that the 
veteran's squamous cell carcinoma infiltrated or involved the 
lung, bronchus, larynx, or trachea.  Moreover, squamous cell 
carcinoma of the tonsil is a nasopharyngeal cancer which VA 
has determined does not warrant service connection on the 
presumptive basis of exposure to Agent Orange.  See Notice, 
68 Fed. Reg. 27630-27641 (May 20, 2003).  Also, the cancer 
associated with the veteran's tonsil was diagnosed as 
metastatic, which indicates that it originated somewhere 
other than the veteran's tonsil.  See VAOPGCPREC 18-97 
("'Metastasis' is 'the transfer of disease from one organ or 
part to another not directly connected with it.'") (quoting 
Dorland's Illustrated Medical Dictionary 1023 (28th ed. 
1994)).  Presumptive service connection may not be 
established under 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer, which is not associated with herbicide exposure. 
VAOPGCPREC 18-97.  Consequently, the appellant's claim must 
be denied on this basis.  

However, the regulations governing presumptive service 
connection for Agent Orange do not preclude the appellant 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303 (2006), including consideration of whether 
the veteran's metastatic carcinoma of the right tonsil has 
been linked to his presumed Agent Orange exposure.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, service medical records do not show that the 
veteran had any findings, diagnoses, or treatment of 
pneumonia or metastatic cancer of the right tonsil during 
active service.  Objective medical findings of pneumonia and 
metastatic cancer of the right tonsil are first shown many 
years after separation from active service.  The Board also 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Significantly, the record also includes no competent 
medical opinion establishing a nexus or medical relationship 
between the veteran's metastatic cancer of the right tonsil 
diagnosed post-service and presumed in-service herbicide 
exposure, and neither the appellant nor her representative 
has presented or identified the existence of any such 
opinion.

In connection with the claim, the Board also has considered 
the assertions the appellant has advanced on appeal in 
multiple written statements and in her November 2004 and 
September 2006 hearing testimony.  However, the appellant 
cannot establish a service connection claim on the basis of 
her assertions, alone.  While the Board does not doubt the 
sincerity of the appellant's belief that the veteran's 
metastatic cancer of the tonsil was associated with presumed 
herbicide exposure during military service, this claim turns 
on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the appellant simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, her assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim.  

For the foregoing reasons, the appellant's claim for service 
connection for the veteran's cause of death must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


